t c memo united_states tax_court marco a frausto inc and marco a frausto petitioners v commissioner of internal revenue respondent docket no filed date marco a frausto pro_se steven mitchell roth for respondent memorandum opinion vasquez judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as explained below we will grant respondent’s motion background on date respondent mailed petitioners two separate notices of deficiency--one addressed to marco a frausto and one addressed to marco a frausto inc corporation a single petition was filed with the court on date in the name of marco a frausto and signed by marco a frausto in his individual capacity however attached to the petition was the notice_of_deficiency addressed to the corporation the petition does not have attached to it the notice_of_deficiency addressed to mr frausto at the time he filed the petition mr frausto resided in california the court is unable to determine in which state the corporation is incorporated respondent moves to dismiss arguing that the court lacks jurisdiction over both the corporation and mr frausto i motion to dismiss as to the corporation discussion respondent argues that the court lacks jurisdiction over the corporation because mr frausto lacks the capacity to represent the corporation before this court rule a provides that a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of that person rule c provides that t he capacity of a corporation to engage in such litigation shall be determined by the law under which it was organized the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived petitioners bear the burden of proving that this court has jurisdiction see 114_tc_268 aff’d 22_fedappx_837 9th cir 65_tc_346 35_tc_177 in order to determine whether mr frausto maintains the capacity to represent the corporation under rule c we must first apply the proper state law the record however does not show in which state if any the corporation was organized in fact mr frausto chose not to attend the hearing where he could have provided the relevant information thus in the absence of any evidence to support our jurisdiction over the corporation we hold that mr frausto does not have the capacity under rule c to litigate in this court on behalf of the corporation all rule references are to the tax_court rules_of_practice and procedure even if we were to find that mr frausto had the capacity to represent the corporation before this court we would still dismiss this case because the petition was not filed in accordance with rule a when mr frausto filed the petition he did so in his individual capacity rather than in a capacity as a representative of the corporation the petition identifies petitioner as marco a frausto if the petition was intended to be filed on behalf of the corporation the name of petitioner should have read marco a frausto inc furthermore the petition is signed by mr frausto in his individual capacity if the petition was intended to be filed on behalf of the corporation the signature should have read marco a frausto inc by marco a frausto president see rule a t he signature of a petitioner corporation or unincorporated association shall be in the name of the corporation or association by one of its active and authorized officers or members as for example ‘mary doe inc by richard roe president’ for the reasons stated above we lack jurisdiction over the corporation ii motion to dismiss as to mr frausto in his individual capacity respondent argues that the court lacks jurisdiction over mr frausto in his individual capacity because the petition does not have the proper notice_of_deficiency attached to it and fails to set forth allegations of error as to the deficiencies determined against him individually rule a provides that o rdinarily a separate petition shall be filed with respect to each notice_of_deficiency or each notice of liability the petition shall be complete so as to enable ascertainment of the issues intended to be presented for a petition to be considered complete it must set forth allegations of error and a copy of the applicable notice_of_deficiency shall be attached to it rule b the failure of a petition to satisfy these requirements may result in dismissal of the case rule a we have previously addressed whether dismissal for lack of jurisdiction is appropriate under similar circumstances in 90_tc_142 the commissioner sent separate deficiency notices to parent and subsidiary entities the two entities filed a single petition but failed to attach the notice_of_deficiency addressed to the subsidiary id we held that we lacked jurisdiction over the subsidiary entity because the petition did not indicate the amounts of the deficiencies determined against the subsidiary or the amounts of the deficiencies the subsidiary was contesting id in 66_tc_105 the taxpayer attached to the petition a notice_of_deficiency determining three years of deficiencies but set forth allegations of error for only two years we held that the we lacked jurisdiction over the third year because the taxpayer failed to set forth allegations of error for that year id similar to the taxpayers in normac mr frausto did not attach the appropriate notice_of_deficiency to the petition furthermore the petition does not indicate the amounts determined against him individually nor the amounts of the deficiencies he is contesting in fact the petition makes no reference at all to the notice_of_deficiency addressed to mr frausto in his individual capacity and much like the taxpayer in o’neil mr frausto does not set forth allegations of error as to the deficiencies determined against him individually accordingly we find that we lack jurisdiction over mr frausto in his individual capacity as well in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
